DETAILED ACTION

Restriction
Claims include both system and a device.  For purposes of the initial examination, there does not seem to be a serious burden on the examiner; and therefore, election/restriction is not required at this time.  However, the future direction of the claim is not certain.  Subsequent claim-amendments may cause serious burden, necessitating election/restriction requirement. Therefore, examiner reserves the rights to assess future claim amendments anew with regard to election/restriction requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “the at least one text.”  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior-art based examination, “the at least one text,” is replaced with “the at least one image.”    

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 20150201022 A1).
Re Claim 6: Kim discloses 
a mobile device (p37: smart device (for example, a smartphone, tablet, and the like), p47: a smart device 40 which is a kind of mobile device) comprising:
a wireless communication interface; a camera (p79); a display (fig 6); a processor; and
a memory storing instructions that, when executed by the processor, cause the
mobile device to:
capture an image of a quick response (QR) code associated with an Internet-of-Things (IoT) device using the camera, obtain information from the image of the QR code (p79: the IoT device may be selected by acquiring the ID of the IoT device from a QR code attached to the IoT device),
receive software codes corresponding to the obtained information from a server through the wireless communication interface (p82, p87),
provide, on the display, a user interface using an at least a portion of the software codes, the user interface being configured to control the IoT device (fig 6),

Re Claim 7: Kim discloses the mobile device of claim 6, wherein the at least a portion of the software codes comprises at least one of identification information of the software codes or identification information of the IoT device (Examiner: The claim is directed to the mobile device.  What a portion of the software codes comprises does not further define the mobile device.  Even if the matter that a portion of the software codes comprises at least one of identification information of the software codes or identification information of the IoT device, somehow further define the mobile device, which the examiner does not concede, the matter is non-functional descriptive matter as there is no functional relationship between the said matter and the mobile device.).
Re Claim 8: Kim discloses the mobile of claim 6, wherein the instructions further cause the mobile device to display a location of the IoT device on the display (p68: In step S540, the IoT devices may be listed in the form of icons on a map).
Re Claim 9: Kim discloses the mobile device of claim 6, wherein the external device is configured to: in response to receiving the control signal to control the IoT device via a wireless fidelity (Wi-Fi) communication interface, 
Re Claim 10: Kim discloses the mobile device of claim 6, wherein the instructions further cause the mobile device to:
transmit, to the external device, the at least a portion of the software codes received from the server (p47: the IoT device 115 may be connected with the smart device 40 through relay of the M-platform 130, Examiner: Because the IoT device 115 is connected with the smart device 40 through relay of the M-platform 130, control commands from mobile device, which is part of the software codes received from the server, are transmitted through relay of the M-platform 130.  Thus, at least a portion of the software codes are being transmitted to the external device), and
wherein the external device is configured to:
transmit, via a wired communication interface, audio/video (A/V) data to a connected display device,
receive the at least a portion of the software codes from the mobile device, and
in response to the control signal to control the IoT device via the wireless communication interface, generate a signal for controlling the IoT device based on the at least a portion of the software codes, independently of transmission of the A/V data via the wired communication interface (Examiner: The claim is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150201022 A1) in view of Lu (US 20130086245 A1) and GLICKFIELD (US 20140244001 A1).
Re Claim 1: Kim discloses a system comprising:
a mobile device (p37: smart device (for example, a smartphone, tablet, and the like) including:
a first wireless communication interface;
a camera (p79);
a display (fig 6);
a first non-volatile memory; and
a first processor electrically connected to the first wireless communication
interface, the camera, the display, and the first non-volatile memory; 
wherein the first non-volatile memory stores instructions that, when executed,
cause the mobile device to:

receive software codes corresponding to the obtained information from a server
through the first wireless communication interface (p82, p87),
transmit at least a portion of the received software codes to the media device (p47: relay of the M-platform 130),
provide, on the display, a user interface using the at least a portion of the software codes, the user interface being configured control the IoT device (fig 6),
receive a user input through the user interface provided on the display, and
based on the user input, transmit a control signal to the media device, the control
signal being used by the media device for remotely controlling the IoT device (p87).
	However, Kim does not disclose that a media device including:
a second wireless communication interface configured to support a Bluetooth®
protocol;
a third wireless communication interface configured to support a wireless fidelity
(Wi-F)i protocol;
a second non-volatile memory;
a wired communication port configured to transmit audio/video (A/V) data to a
television;
a power connector configured to receive power supply; and
a second processor electrically connected to the second wireless communication

and the power connector.
	Lu however discloses that a media device (fig 1) including:
a second wireless communication interface configured to support a Bluetooth®
protocol; a third wireless communication interface configured to support a wireless fidelity (Wi-Fi) protocol (p40: one or more wireless network interface modules (0115, 0116) which communicate to one or more computer networks that may include the WiFi-based Internet, local computer networks, and/or other networks such as BLUETOOTH.RTM);
a second non-volatile memory; 
a power connector configured to receive power supply (fig 9: 911); and 
a second processor (fig 1: 0113) electrically connected to the second wireless communication interface, the third wireless communication interface, the non-volatile second memory, and the power connector,
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Lu’s teaching in the system of Kim for the purpose of building and configuring a dedicated media device for the sole purpose of managing IoT devices instead of relying on the general end-user devices like a smartphone.  The benefit would be to provide more specialized IoT management platform via a combination of HW and SW optimized for managing IoT devices.
	However, Kim modified by Lu does not disclose that the media device include a wired communication port configured to transmit audio/video (A/V) data to a television.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate GLICKFIELD’s teaching in the system of Kim modified by Lu for the purpose of ensuring a robust and secure supervisory connection.
Re Claim 2: Kim modified by Lu and GLICKFIELD discloses the system of claim 1, wherein the instructions further cause the mobile device receive, through the first wireless communication interface, information on an application store that provides the software codes associated with the IoT device (p10: displayed IoT devices from an S-platform, p14: displaying, by the browser, the list of IoT applications); and display at least one image related to the software codes on the display (fig 6: 40, p15: icons on a map, or listing the IoT devices in a form of a text list.) based on the received information on the application store.
Re Claim 3: Kim modified by Lu and GLICKFIELD discloses the system of claim 1, wherein the instructions further cause the mobile device receive, through the first wireless communication interface, information on an application store that provides the software codes associated with the IoT device (p10, p14, p15);

display a plurality of images including an image related to the software codes in response to a user input selecting one of the at least one displayed category (p79, p82: A result of selecting the vending machine 115 through an IoT browser of the smart device 40 by an IoT service user and downloading and executing an application for controlling the vending machine 115 is displayed on a screen of the smart device 40 of FIG. 6.).
Re Claim 4: Kim modified by Lu and GLICKFIELD discloses the system of claim 1, wherein the at least a portion of the software codes comprises at least one of identification information of the software codes and identification information of the IoT device (p70: the ID of the selected IoT device, Examiner: The claim is directed to the system.  What a portion of the software codes comprises does not further define the mobile device.  Even if the matter that a portion of the software codes comprises at least one of identification information of the software codes or identification information of the IoT device, somehow further define the mobile device, which the examiner does not concede, the matter is non-functional descriptive matter as there is no functional relationship between the said matter and the system.).
Re Claim 5: Kim modified by Lu and GLICKFIELD discloses the system of claim 1, wherein the instructions further cause the mobile device to: display a location of the IoT device on the display (p15: The displaying the IoT devices may include listing, by the browser, the IoT devices in a form of icons on a map,).

Re Claim 11: Kim discloses a system comprising:
a mobile device (p37: smart device (for example, a smartphone, tablet, and the like), p47: a smart device 40 which is a kind of mobile device) including:
a first wireless communication interface;
a camera (p79);
a display (fig 6);
a first non-volatile memory; and
a first processor electrically connected to the first wireless communication interface, the camera, the display, and the first non-volatile memory; wherein the first non-volatile memory stores instructions that, when executed, cause the first processor to:
scan a quick response (QR) code associated with an Internet-of-Things (IoT) device, using the camera (p79: the IoT device may be selected by acquiring the ID of the IoT device from a QR code attached to the IoT device),
access, through the first wireless communication interface, a server (p10: S-platform) that stores a software program related to the IoT device, based on the scanned QR code;
receive at least a portion of the software program from the server, through the first wireless communication interface (p82, p87),
store, on the first non-volatile memory, the at least a portion of the software program received from the server;

receive a user input through the display; and
transmit a signal requesting to control the IoT device via the Internet to the media device, based on the user input (p87).
However, Kim does not disclose 
a mobile device including touchscreen display, and
a media device including:
a second wireless communication interface configured to support a Bluetooth® protocol;
a third wireless communication interface configured to support a wireless fidelity (Wi-Fi) protocol;
a second non-volatile memory;
a power connector configured to receive power supply; and
a second processor electrically connected to the second wireless communication interface, the third wireless communication interface, the second non-volatile memory, and the power connector,
wherein the second non-volatile memory stores control software for controlling a plurality of different IoT devices, and instructions that, when executed, cause the second processor to:
independently of transmission of the A/V data via the wired communication port, and in response to the signal requesting to control the IoT device via the third wireless 
transmit, to the IoT device, the signal for controlling the IoT device.
Lu however discloses
a mobile device including touchscreen display (fig 5: 0513), and
a media device (fig 1) including:
a second wireless communication interface configured to support a Bluetooth® protocol;
a third wireless communication interface configured to support a wireless fidelity (Wi-Fi) protocol (p40: one or more wireless network interface modules (0115, 0116) which communicate to one or more computer networks that may include the WiFi-based Internet, local computer networks, and/or other networks such as BLUETOOTH.RTM);
a second non-volatile memory;
a power connector configured to receive power supply (fig 9: 911); and
a second processor (fig 1: 0113) electrically connected to the second wireless communication interface, the third wireless communication interface, the second non-volatile memory, and the power connector,
wherein the second non-volatile memory stores control software for controlling a plurality of different IoT devices, and instructions that, when executed, cause the second processor to:
independently of a functional step, and in response to the signal requesting to control the IoT device via the third wireless communication interface, generate a signal for controlling the IoT device, using the control software; and

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Lu’s teaching in the system of Kim for the purpose of building and configuring a dedicated media device for the sole purpose of managing IoT devices instead of relying on the general end-user devices like a smartphone.  The benefit would be to provide more specialized IoT management platform via a combination of HW and SW optimized for managing IoT devices.
However, Kim modified by Lu does not disclose that the media device include a wired communication port configured to transmit audio/video (A/V) data to a television, and independently of a transmission of the A/V data via the wired communication port, generate a signal.
GLICKFIELD however discloses that a device include a wired communication port configured to transmit data to another device and independently of a transmission of the data via the wired communication port, generate a signal (p35: the supervisor device 130 can communicate with an access network (e.g., access point 125) over air interface 108 and/or a direct wired connection 109 to monitor or manage attributes, activities, or other states associated with the various IoT devices 110-118/120 in the wireless communications system 100B.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate GLICKFIELD’s teaching in the system of Kim modified by Lu for the purpose of ensuring a robust and secure supervisory connection.

Re Claim 13: Kim modified by Lu and GLICKFIELD discloses the system of claim 11, wherein the instructions further cause the mobile device to: receive, through the first wireless communication interface, information on an application store that provides the software program associated with the IoT device (p10: displayed IoT devices from an S-platform, p14: displaying, by the browser, the list of IoT applications); and display at least one image or icon related to the software program on the display (fig 6: 40, p15: icons on a map, or listing the IoT devices in a form of a text list.) based on the received information on the application program store.
Re Claim 14: Kim modified by Lu and GLICKFIELD discloses the system of claim 11, wherein the instructions further cause the mobile device to: 

Re Claim 15: Kim modified by Lu and GLICKFIELD discloses the system of claim 11, wherein the media device is configured to be connected to a personal cloud (fig 5: 0505), and is further configured to use the television as a media device user interface (GLICKFIELD: p63: It will be appreciated that any device having a suitable network interface and user interface can function as a smart controller. For example, a remote control can be any device wither stand alone or can include functionality integrated into other devices (such as a television)).
Re Claim 16: Kim discloses a system comprising:
a mobile device (p37: smart device (for example, a smartphone, tablet, and the like), p47: a smart device 40 which is a kind of mobile device) including:
a first wireless communication interface;
a camera (p79);

a microphone (p37: smartphone);
a first non-volatile memory; and
a first processor electrically connected to the first wireless communication interface, the camera, the display, the microphone, and the first non-volatile memory; 
wherein the first non-volatile memory stores instructions that, when executed, cause the first processor to:
scan a quick response (QR) code on an Internet-of-Things (IoT) device or provided along with the IoT device, using the camera (p79: the IoT device may be selected by acquiring the ID of the IoT device from a QR code attached to the IoT device),
access, through the first wireless communication interface, a server (p10: S-platform) that stores a software program related to the IoT device, based on the scanned QR code;
receive at least a portion of the software program from the server, through the first wireless communication interface (p82, p87);
store, on the first non-volatile memory, the at least a portion of the software program received from the server;
display an icon of an application program dedicated for controlling a plurality of IoT devices on the display (p68: In step S540, the IoT devices may be listed in the form of icons on a map);
receive an input for selecting the icon;

using the stored at least a portion of the software program;
receive a user input through the display; and
transmit a signal requesting to control the IoT device via the Internet to the media device, based on the user input (p87).
However, Kim does not disclose
a mobile device including touchscreen display, and
a media device connected to a personal cloud, and configured to be connected to a television and to use the television as a media device user interface,
wherein the media device includes:
a second wireless communication interface configured to support a Bluetooth®
protocol;
a third wireless communication interface configured to support a wireless fidelity
(Wi-Fi) protocol;
a second non-volatile memory;
a wired communication port configured to transmit audio/video (A/V) data to the
television;
a power connector configured to receive power supply; and
a second processor electrically connected to the second wireless communication
interface, the third wireless communication interface, the second non-volatile memory,

wherein the second non-volatile memory stores control software for controlling a plurality of different IoT devices, and instructions that, when executed, cause the second processor to:’
receive information associated with the IoT device;
independently of transmission of the A/V data via the wired communication port, and 
in response to the signal requesting to control the IoT device via the third wireless communication interface, generate a signal for controlling the IoT device, using the control software; and
transmit, to the IoT device, the signal for controlling the IoT device, using the Bluetooth® protocol or the Wi-Fi protocol.
Lu however discloses 
a mobile device including touchscreen display (fig 5: 0513), and
a media device (fig 1, fig 5: 0522) connected to a personal cloud (fig 5: 0505), wherein the media device includes:
a second wireless communication interface configured to support a Bluetooth®
protocol; a third wireless communication interface configured to support a wireless fidelity (Wi-Fi) protocol (p40: one or more wireless network interface modules (0115, 0116) which communicate to one or more computer networks that may include the WiFi-based Internet, local computer networks, and/or other networks such as BLUETOOTH.RTM);
a second non-volatile memory;

a second processor (fig 1: 0113) electrically connected to the second wireless communication interface, the third wireless communication interface, the second non-volatile memory, the wired communication port, and the power connector,
wherein the second non-volatile memory stores control software for controlling a plurality of different IoT devices, and instructions that, when executed, cause the second processor to:
receive information associated with the IoT device;
independently of executing a functional step, and in response to the signal requesting to control the IoT device via the third wireless communication interface (p40), generate a signal for controlling the IoT device, using the control software; and
transmit, to the IoT device, the signal for controlling the IoT device, using the Bluetooth® protocol or the Wi-Fi protocol (p40).
However, Kim modified by Lu does not disclose 
a media device configured to be connected to a television and to use the television as a media device user interface, includes a wired communication port configured to transmit audio/video (A/V) data to the television,
wherein the second processor to generate a signal independently of transmission of the A/V data via the wired communication port.
GLICKFIELD however discloses 
a media device configured to be connected to a device and to use the device as a media device user interface, includes a wired communication port configured to transmit data to the device, wherein the second processor to generate a signal 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate GLICKFIELD’s teaching in the system of Kim modified by Lu for the purpose of ensuring a robust and secure supervisory connection.
Re Claim 17: Kim modified by Lu and GLICKFIELD discloses the system of claim 16, wherein the first non-volatile memory further stores instructions that, when executed, cause the first processor to: receive a user input selecting an application program associated with the IoT device from an application store; and download and install the application program on the mobile device.
Re Claim 18: Kim modified by Lu and GLICKFIELD discloses the system of claim 17, wherein the IoT device includes a lighting system or a thermostat (p50: lamp).
Re Claim 19: Kim modified by Lu and GLICKFIELD discloses the system of claim 16, wherein the second non-volatile memory further stores instructions that, when executed, cause the second processor to: exchange control signals for control and status check with the IoT device (p83: check inventory and state of the vending machine 115.).

Re Claim 21: Kim modified by Lu and GLICKFIELD discloses the system of claim 20, wherein the at least one image includes a location associated with the IoT device (p15: icons on a map).

Claims 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150201022 A1) modified by Lu (US 20130086245 A1) and GLICKFIELD (US 20140244001 A1) in view of Eich (US 9739618 B2).
Re Claim 22: Kim modified by Lu and GLICKFIELD discloses the system of claim 16, wherein the first non-volatile memory further stores instructions that, when executed, cause the mobile device to: receive a instruction, analyze the instruction or send the instruction to a server, and cause the instruction to be transmitted via the media device to the IoT device.
However, Kim modified by Lu and GLICKFIELD does not disclose that the instruction is a voice instruction via the microphone.
Eich however discloses that the instruction is a voice instruction via the microphone (col 5 l 12+: a microphone, is configured to receive the utterance of a user for transmission to data processing system 122 for speech recognition so that the functions of in-vehicle control system 106 may be operated by voice command.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Eich’s 
Re Claim 23: Kim modified by Lu and GLICKFIELD discloses the system of claim 16, wherein the first non-volatile memory further stores instructions that, when executed, cause the mobile device to perform steps.
However, Kim modified by Lu and GLICKFIELD does not disclose that the performed steps are, when the mobile device is located within a service area of the media device, activate a selected operation or service related to the IoT device.
Eich however discloses that when a mobile device is located within a service area of a device, activate a selected operation or service related to the IoT device (col 11 l 49+: When vehicle 10 comes within a predefined proximity to user's 60 residence, as determined by a GPS or other location determination system, in-vehicle control system 106 may remotely interface with residential control system 50 over communication network 16.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Eich’s teaching in the system of Kim modified by Lu and GLICKFIELD for the purpose of enhancing user-friendliness by allowing hands-free operation.
Re Claim 24: Kim modified by Lu GLICKFIELD and Eich discloses the system of claim 23, wherein the first non-volatile memory further stores instructions that, when executed, cause the mobile device to:
when the mobile device is connected (Eich: col 10 l 18+ user 60 may choose to manually communicate with residential control system 50) with the media device via the 
Re Claim 25: Kim modified by Lu GLICKFIELD and Eich discloses the system of claim 24, wherein the first non-volatile memory further stores instructions that, when executed, cause the mobile device to: receive a selection of the operation in advance from a user (Eich: col 5 l 63+: set of predetermined input commands).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TAE W KIM/           Examiner, Art Unit 2887          

/THIEN M LE/           Primary Examiner, Art Unit 2887